NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 22a0308n.06

                                       Case No. 21-5540

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                FILED
                                                                                Jul 27, 2022
                                                                           DEBORAH S. HUNT, Clerk
                                                     )
DANIEL LYNN WILLIAMS,
                                                     )
       Plaintiff-Appellant,                          )     ON APPEAL FROM THE UNITED
                                                     )     STATES DISTRICT COURT FOR
v.                                                   )     THE WESTERN DISTRICT OF
                                                     )     TENNESSEE
HILTON HALL, JR., Warden, et al.,                    )
       Defendants-Appellees.                         )                                 OPINION
                                                     )


Before: WHITE, THAPAR, and LARSEN, Circuit Judges.

       PER CURIAM. Daniel Lynn Williams sued various officials at his former prison. The

district court screened Williams’s complaint under the Prison Litigation Reform Act and dismissed

all his claims. But some should have survived. So we affirm in part, reverse in part, and remand

for further proceedings.

                                                I.

       Daniel Lynn Williams is an inmate in the custody of the Tennessee Department of

Corrections. In April 2020, Williams was being held at the Hardeman County Correctional

Facility. Around that time, gang members in the prison became angry with Williams, blaming him

when corrections officers confiscated their cellphone. They demanded that Williams “pay for [the]

phone” and “do what they tell [him] to”—including “sexual favors.” R. 1, Pg. ID 5, 13. Williams

tried to get someone called “J-B unit counselor” to help him, but J-B unit counselor “refused,”

“wouldn’t let [him] speak,” and ordered him back to his cell. Id. at 13. Eventually, a gang member

raped Williams and hit him “hard” on the head until he performed oral sex. Id.
Case No. 21-5540, Williams v. Hall


       Two days later, Williams told the prison’s mental-health staff what happened, and he was

put in protective custody. But that didn’t solve his problems. Other inmates in protective custody

soon learned why Williams had been transferred there. They also learned that gang members

blamed Williams for the loss of their cellphone and were “getting in trouble” for raping him. Id.

at 14. So the inmates came into Williams’s cell, threatened him with a knife, hit him on the head,

and demanded that he pay $50 per week to replace the gang’s lost cellphone. As a result, Williams

was placed on “red restricted” status, which the complaint suggests means that he was only

permitted to come out of his cell by himself. Id. Despite this status, Williams says that inmates

have continued to harass him—they’ve threatened him, thrown urine “under [his] door,” and even

come into his cell to take his belongings when guards left the door unlocked. Id.

       Williams says that he’s written to Warden Hall, Sergeant Mann, Case Manager Malone,

and Unit Manager Jones requesting to be “moved.” Id. Additionally, Williams alleges that he told

Warden Hall and Sergeant Mann that other inmates threatened to kill him, including with a knife.

Yet he claims he’s been “ignored” by everyone except Sergeant Mann, who allegedly told him she

wouldn’t help him move and asked him to quit saying that inmates threatened him with a knife.

Id. He also alleges that someone (presumably Mann) left a “copy of [his] charges” (which showed

that he’d been convicted of a sex crime) in the “living area” so other inmates could see it. Id.

Finally, Williams describes the psychological trauma the events have had on him, including how

scenes from the rape replay in his head. And he says that he even asked “guards” and “case

manager” to call mental health for him but they refused. Id.

       In July 2020, Williams filed this 42 U.S.C. § 1983 action alleging violations of the Eighth

Amendment. The district court screened the complaint under the Prison Litigation Reform Act

and dismissed it. See 28 U.S.C. § 1915A. Although the court gave Williams leave to amend, he


                                              -2-
Case No. 21-5540, Williams v. Hall


didn’t file an amended complaint. So the court dismissed the complaint with prejudice. Williams

appealed.

                                                        II.

        The Prison Litigation Reform Act requires district courts to dismiss a prisoner’s complaint

if it’s “frivolous, malicious, or fails to state a claim upon which relief may be granted.” Id.

§ 1915A(b)(1). When assessing whether a complaint fails to state a claim, “we apply the familiar

standards of Rule 12(b)(6) of the Federal Rules of Civil Procedure.” Lucas v. Chalk, 785 F. App’x

288, 290 (6th Cir. 2019). So a complaint must contain “sufficient factual matter, accepted as true,

to state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted).       Although we construe pro se pleadings liberally, the basic pleading

requirements “apply to self-represented and counseled plaintiffs alike.” Harnage v. Lightner,

916 F.3d 138, 141 (2d Cir. 2019) (citation omitted); see also Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989). Thus, we may not “conjure up unpleaded facts to support conclusory allegations.”

Perry v. United Parcel Serv., 90 F. App’x 860, 861 (6th Cir. 2004).

                                                        A.

        We first consider Williams’s failure-to-protect claims against Warden Hall, Sergeant

Mann, Case Manager Malone, and Unit Manager Jones. Williams argues that these defendants

failed to protect him from a substantial risk of serious harm.1 Under the Eighth Amendment, prison

officials have a duty to “protect prisoners from violence at the hands of other prisoners.” Farmer

v. Brennan, 511 U.S. 825, 833 (1994) (citation omitted). But a prison official isn’t liable for “every

injury suffered by one prisoner at the hands of another.” Id. at 834. To establish a failure-to-


1
 Along with compensatory damages, Williams’s complaint requests injunctive relief—he wants to be moved to a new
prison. But he’s been transferred since he sued, so this claim is moot. See, e.g., Kensu v. Haigh, 87 F.3d 172, 175
(6th Cir. 1996).

                                                       -3-
Case No. 21-5540, Williams v. Hall


protect claim, the plaintiff must show that he was “incarcerated under conditions posing a

substantial risk of serious harm.” Reedy v. West, 988 F.3d 907, 912 (6th Cir. 2021) (citation

omitted). And he must show that the prison official acted with “deliberate indifference” to that

substantial risk—i.e., the official was “subjectively aware of the risk” and “failed to take

reasonable measures to abate it.” Id. (cleaned up). Williams fails at the second hurdle.

       Specifically, Williams doesn’t plead facts that suggest these defendants were subjectively

aware of a substantial risk of serious harm and “failed to take reasonable measures to abate it.” Id.

(cleaned up). For starters, Williams argues on appeal that “guards” left his cell unlocked, which

facilitated other inmates’ efforts to extort him and gave them “opportunities for future assaults.”

Appellant’s Br. 52. But defendants are generally liable for only their own “personal involvement,

knowledge, and actions.” Reedy, 988 F.3d at 914; see also Winkler v. Madison County, 893 F.3d

877, 891 (6th Cir. 2018) (“[T]he subjective component of a deliberate indifference claim must be

addressed for each officer individually.” (citation omitted)). And Williams never identifies which

guards left his cell unlocked. Nor does he allege that he told the defendants that his cell was left

unlocked. So he fails to state a claim against the defendants on this basis. See Iqbal, 556 U.S. at

682–83.

       Williams also points out that he requested to “be moved.” R. 1, Pg. ID 14. In his opening

brief on appeal, he adds to this allegation and says that he “wrote to Warden Hall three times

describing the risk he faced and the threats he received from other prisoners.” Appellant’s Br. 57.

But our review is limited to the facts he alleged in his complaint. And those latter details are not

there. See Lucas, 785 F. App’x at 291. In fact, other than his blanket requests to be moved,

Williams doesn’t allege anything about the content of those writings. See Boswell v. Mayer,

169 F.3d 384, 387 (6th Cir. 1999) (concluding that a pro se plaintiff failed to state an access-to-


                                                -4-
Case No. 21-5540, Williams v. Hall


courts claim because his complaint “never mentions the contents of the letter” at issue); Cox v.

Nobles, 15 F.4th 1350, 1358 (11th Cir. 2021) (holding that the plaintiff “failed to allege the

subjective component of deliberate indifference” because her “amended complaint provided no

clue about what the [internal] complaint communicated” to the defendant). And we won’t “conjure

up unpleaded facts to support” his claim. Perry, 90 F. App’x at 861. So his request to “be moved”

isn’t enough to state a claim on this basis. See Iqbal, 556 U.S. at 678.

       Of course, Williams further alleges that some defendants knew he had been threatened,

including with a knife. But after that threat, he was placed on “red restricted” status, which isolated

him from other inmates. R. 1, Pg. ID 14. And despite the district court giving Williams leave to

amend his complaint, Williams fails to plead facts that plausibly suggest the defendants were

subjectively aware that inmates were still able to harass and threaten him despite this heightened

protection.

       Similarly, Williams alleges that Sergeant Mann publicly asked him to stop saying that

inmates threatened him. And he even suggests that she left his charge sheet out for other inmates

to see. But Williams apparently could only leave his cell by himself. So even if Williams was

still at risk while on “red restricted” status, he doesn’t allege any facts that suggest Mann knew

that risk was “substantial.” Reedy, 988 F.3d at 912; see Broyles v. Corr. Med. Servs., Inc., 478 F.

App’x 971, 976 (6th Cir. 2012) (affirming dismissal of a claim under the PLRA because the

“complaint contains no allegations that [the defendant] specifically knew [the plaintiff] faced a

substantial risk of serious harm”); cf. Brooks v. Warden, 800 F.3d 1295, 1301 (11th Cir. 2015)

(holding that a pro se prisoner failed to allege a substantial risk of serious harm when “he did not

allege that he and [the aggressor prisoner] had ever been let out of their cells at the same time”).

Thus, Williams doesn’t plausibly allege that these defendants were “subjectively aware” of a


                                                 -5-
Case No. 21-5540, Williams v. Hall


substantial risk of serious harm and “failed to take reasonable measures to abate it.” Reedy,

988 F.3d at 912 (cleaned up). And because Williams doesn’t allege sufficient facts about “all the

material elements” of his claim, he fails to state a claim. Perry, 90 F. App’x at 861. So we affirm

the dismissal of these failure-to-protect claims.

                                                    B.

        Williams also argues that his complaint states a claim against Case Manager Malone for

deliberate indifference to his serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 106

(1976). In his complaint, Williams describes the psychological trauma the rape caused him. And

he alleges that, after he was raped, he asked “guards” and “case manager” to call mental health.

R. 1, Pg. ID 14. But according to Williams, they refused. To establish a deliberate-indifference

claim on these facts, Williams must show that he had a “sufficiently serious” medical need, that

the prison official was “aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists,” and that the prison official actually drew that inference. Blackmore

v. Kalamazoo County, 390 F.3d 890, 895–96 (6th Cir. 2004) (quoting Farmer, 511 U.S. at 834,

837).

        Here, the district court held that Williams’s complaint fails to state a claim because he

doesn’t “specifically allege who denied his requests for mental health services.” R. 7, Pg. ID 15.

But the district court is incorrect. Williams says that “case manager” refused to call mental health

for him after he was raped. R. 1, Pg. ID 14. Because we must liberally construe Williams’s

complaint, we infer that this refers to the only “case manager” he mentioned: Case Manager




                                                -6-
Case No. 21-5540, Williams v. Hall


Malone. Indeed, Williams’s complaint often discusses other defendants with their job titles alone.

And there’s no reason to think Malone would be any different.

         Williams adequately pleads the remaining elements of his deliberate-indifference claim as

well. At this stage of the litigation, the psychological trauma stemming from Williams’s rape

plausibly constitutes a serious medical need. See Comstock v. McCrary, 273 F.3d 693, 703 (6th

Cir. 2001); Lucas, 785 F. App’x at 291–92 (explaining that “the psychological trauma from being

raped twice in prison could give rise to a ‘substantial risk of serious harm’”). And Williams

sufficiently alleges that Case Manager Malone was aware of that need, given that Williams’s rape

was widely discussed by prison staff.

         Lastly, to the extent that Williams seeks to recover for the “mental or emotional injury”

that resulted from this harm, Williams satisfies the PLRA’s gatekeeping requirements. 42 U.S.C.

§ 1997e(e). To recover for those injuries, he must first show the “commission of a sexual act.”

Id.   His rape fulfills that requirement.              And that’s true regardless whether Malone’s own

unconstitutional conduct caused the rape. See, e.g., McAdoo v. Martin, 899 F.3d 521, 526 (8th

Cir. 2018); Sealock v. Colorado, 218 F.3d 1205, 1210 & n.6 (10th Cir. 2000). Thus, we reverse

the dismissal of this claim and remand for further proceedings.2

                                                            C.

         Finally, we consider Williams’s claim against J-B unit counselor. Williams lists five

defendants in the caption on the first page of his complaint. None of them are J-B unit counselor.

Based on a later caption and the service-of-process sheet attached to the complaint, however, the



2
  The PLRA generally prohibits a prisoner from suing in forma pauperis if he’s had three or more suits “dismissed on
the grounds that [they were] frivolous, malicious, or fail[ed] to state a claim upon which relief may be granted.”
28 U.S.C. § 1915(g). When dismissing Williams’s complaint, the district court purported to assess a “strike” against
him. R. 8, Pg. ID 21. But as we recently explained, a district court can’t “bind later courts” with a strike determination.
Simons v. Washington, 996 F.3d 350, 352 (6th Cir. 2021).

                                                          -7-
Case No. 21-5540, Williams v. Hall


district court observed that Williams “may also intend to sue an unnamed ‘J-B Unit Counselor.’”

R. 7, Pg. ID 6 n.3. But it concluded that “service of process cannot be made on such unidentified

parties, and the filing of a complaint against unknown defendants does not toll the running of the

statute of limitation.” Id. (citing Wiggins v. Kimberly-Clark Corp., 641 F. App’x 545, 548–49 (6th

Cir. 2016)).

        To be sure, a plaintiff can’t proceed against fictitious defendants. But a plaintiff may

generally sue “unnamed defendants” if he “provides an adequate description of some kind”

sufficient to effectuate service of process. Roper v. Grayson, 81 F.3d 124, 126 (10th Cir. 1996)

(collecting cases); see also Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992). And Williams’s

complaint provides an adequate description. He describes the person’s place of employment,

gender, job title, and assigned unit, and the month the allegations took place. Thus, at this stage

of the proceeding, the district court should have analyzed the claim against J-B unit counselor and

attempted service of process.3 So we reverse and remand on this claim.

                                                *        *        *

        We affirm in part, reverse in part, and remand for further proceedings.




3
  Should Williams need to amend his complaint to identify this defendant with more precision, he could seek to get
around any potential statute-of-limitations issues by, for example, claiming equitable tolling. We leave that to the
district court to address in the first instance.


                                                       -8-